Citation Nr: 1125363	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  08-03 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Army from August 1969 to March 1971, to include active duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case contends that he developed PTSD as a result of witnessing traumatic events while in service in the Republic of Vietnam.  Specifically, he alleges that he participated in combat activities, to include brush-clearing operations/fire-fights, that he witnessed the deaths of two soldiers (Knight and Smith), and that he also saw an officer shoot an unarmed civilian.  The Veteran also states that he engaged in a fire-fight between January and March 1971 in Pleiku, and that four men died and seven men were wounded during this attack.  Lastly, the Veteran reports that he was eligible for an early discharge from service, did not accept it, and that members from his unit who did were en route to Cam Rahn Bay when their helicopter was shot down.  He reports that seven men were killed, and that he has a great deal of guilt about staying behind.  

The Veteran has been diagnosed as having PTSD, and clinical treatment reports indicate that the condition is due to the above claimed stressors.  The Veteran served in Vietnam with a military occupational specialty of artilleryman; however, there is no indication that the Veteran had combat service.  The Veteran's claims of performing brush-clearing and fire-fight activity are more consistent with an infantryman's duties, thus the Board cannot concede outright that the lay testimony surrounding the service is consistent with the type of service performed by the Veteran (as documented by the service personnel records).  See 38 C.F.R. § 3.304(f).  Accordingly, further development is necessary before a decision can be reached on this issue.  Specifically, further development of the Veteran's alleged stressors must take place before a final decision can be made.  

Accordingly, the RO should contact the U.S. Army and Joint Services Records Research Center (JSRRC) and attempt to secure records from the Veteran's units, the 5/22 Artillery, from the period of January 1970 to December 1970, and for the 7/15 Artillery from January to March 1971.  The combat history of the unit, if any, should be included, as well as any casualty reports which would indicate the circumstances surrounding the alleged deaths of SP4 Charles Short, SP4 Baker, PFC Knight, and PFC Tyrone Smith in the Pleiku region of Vietnam (as due to direct action and the alleged helicopter crash).  Any official reports of accidents/losses to hostile fire of aircraft operating near the Veteran's unit in Vietnam, occurring around the Christmas holiday of 1970, should also be obtained.  Copies of these records should be attached with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Contact the JSRRC and obtain unit histories for the Veteran's units for the period of his service with the 5/22 Artillery from January 1970 to December 1970, and for the 7/15 Artillery from January 1971 to March 1971.  In addition to any combat documentation for these periods, the JSRRC should be asked to provide a listing of casualty reports for SP4 Charles Short, SP4 Baker, PFC Knight, and PFC Tyrone Smith at either of these units (to include as a result of an aircraft crash), if they exist, and any accident/loss to hostile fire of aircraft operating in the vicinity of the Veteran in December 1970 should also be obtained.  Copies of these records should be associated with the claims file.  

3. Following the directed development, the RO must conduct a de novo review of the claim for entitlement to service connection for PTSD on the merits.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


